         Case 1:16-cv-01534-JEB Document 449 Filed 10/09/19 Page 1 of 4



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

STANDING ROCK SIOUX TRIBE,
YANKTON SIOUX TRIBE; ROBERT FLYING                   Case No. 1:16-cv-1534-JEB
HAWK; OGLALA SIOUX TRIBE,                            (and Consolidated Case Nos. 16-cv-1796
                                                     and 17-cv-267)
                       Plaintiffs,

       and

CHEYENNE RIVER SIOUX TRIBE,
                                                     U.S. ARMY CORPS OF ENGINEERS’
                       Plaintiff-Intervenor,         CROSS-MOTION FOR SUMMARY
       v.                                            JUDGMENT AGAINST OGLALA
                                                     SIOUX TRIBE
U.S. ARMY CORPS OF ENGINEERS,

                       Defendant-Cross
                       Defendant,

       and

DAKOTA ACCESS, LLC,

                       Defendant-Intervenor-
                       Cross Claimant.


       Pursuant to Federal Rule of Civil Procedure 56(a), the Court should grant the U.S. Army

Corps of Engineers summary judgment as to all outstanding claims asserted by the Oglala Sioux

Tribe (“Oglala”) in this case.

       First, for the reasons stated in the accompanying Plaintiff-specific memoranda of points

and authorities, the Corps is entitled to judgment as to all claims addressed in the August 2019

motions for summary judgment filed by Oglala. See ECF No. 434. This includes judgment as to

the three issues from the original round of summary judgment briefing for which the Court

granted remand. See Standing Rock Sioux Tribe v. U.S. Army Corps of Eng’rs, 255 F. Supp. 3d

101, 112 (D.D.C. 2017) (“Although the Corps substantially complied with NEPA in many areas,




                                               -1-
         Case 1:16-cv-01534-JEB Document 449 Filed 10/09/19 Page 2 of 4



the Court agrees that it did not adequately consider the impacts of an oil spill on fishing rights,

hunting rights, or environmental justice, or the degree to which the pipeline’s effects are likely to

be highly controversial.”).

       Second, pursuant to this Court’s December 12, 2018 order, the Corps is entitled to

summary judgment as to all of Oglala’s outstanding claims that are not addressed in its August

2019 motion for summary judgment and were not previously resolved by the Court’s June 14,

2017 decision on the first round of summary judgment motions filed in this case. In an effort to

streamline resolution of the numerous claims remaining in these consolidated cases, this Court

ordered Plaintiffs to identify any outstanding claims—not related to the Corps’ remand decision

or the National Historic Preservation Act (NHPA)—that Plaintiffs intended to pursue. See Text

Order (Dec. 12, 2018) (“If any Plaintiff seeks to pursue any other claim (beyond NHPA) not

related to the remand, it must identify such claim in a filing by December 19, 2018, or such clam

[sic] will be dismissed . . . .”). The Court also set a summary judgment briefing schedule, which

was later extended. Id.; Text Order (June 19, 2019).

       Oglala identified additional claims that it intended to pursue. See ECF No. 385 (Dec. 19,

2018). To the extent any of these claims or any claims in its complaint were not fully addressed

in Oglala’s August 2019 motion for summary judgment, Oglala failed to prosecute these claims

under the schedule set by the Court and the Corps is entitled to summary judgment.

       In conclusion, the Court should grant the Corps summary judgment in this case.




                                                -2-
        Case 1:16-cv-01534-JEB Document 449 Filed 10/09/19 Page 3 of 4



Dated: October 9, 2019                     Respectfully submitted,

                                           JEAN E. WILLIAMS
                                           Deputy Assistant Attorney General
                                           Environment & Natural Resources Division

                                           By: /s/ Matthew Marinelli
                                           REUBEN SCHIFMAN, NY BAR
                                           MATTHEW MARINELLI, IL Bar 6277967
                                           U.S. Department of Justice
                                           Natural Resources Section
                                           P.O. Box 7611
                                           Benjamin Franklin Station
                                           Washington, DC 20044
                                           Phone: (202) 305-4224 (Schifman)
                                           Phone: (202) 305-0293 (Marinelli)
                                           Fax: (202) 305-0506
                                           reuben.schifman@usdoj.gov
                                           matthew.marinelli@usdoj.gov

                                           ERICA M. ZILIOLI, D.C. Bar 488073
                                           U.S. Department of Justice
                                           Environmental Defense Section
                                           P.O. Box 7611
                                           Washington, DC 20044
                                           Phone: (202) 514-6390
                                           Fax: (202) 514-8865
                                           Erica.Zilioli@usdoj.gov

                                           Attorneys for the United States Army Corps
                                           of Engineers

                                           OF COUNSEL:

                                           MILTON BOYD
                                           MELANIE CASNER
                                           U.S. Army Corps of Engineers
                                           Office of Chief Counsel
                                           Washington, DC




                                     -3-
         Case 1:16-cv-01534-JEB Document 449 Filed 10/09/19 Page 4 of 4



                                 CERTIFICATE OF SERVICE

       I hereby certify that on October 9, 2019, I electronically filed the foregoing with the

Clerk of the Court using the CM/ECF system, which will send notification of this filing to the

attorneys of record and all registered participants.



                                               /s/ Erica Zilioli
                                               Erica Zilioli




                                                -4-
